Smith, J. Two actions were prosecuted to judgment in the year 1881, before a Justice of the Peace, by the appellant, Harrell, against H. D. Snyder, the father of the appellees. Executions were sued out and returned “nulla bona-” whereupon transcripts were filed in the office of the Clerk of the Circuit Court, whence executions were issued and levied on the tract of land in controversy. After due advertisement, sale was made of the land against the protest of the appellees, who claimed title under a conveyance executed to them by H. D. Snyder, after the contraction of the debt, but before the institution of the suits. At this sale the appellant Stanley purchased, and received from the sheriff a certificate of purchase. The present bill was filed by the children and grantees of H. D. Snyder against Harrel and Stanley for the purpose of having such certificate of purchase cancelled as an incipient cloud upon the title, and to enjoin further proceedings by execution against the property. The bill alleged, inter alia, that the tract contained only 140 acres, situate in the country and remote from any town and was worth not execding f1,000; that H. D. Snyder was an old citizen, a married man and- the head of a family, and resided upon the land both at the date of said conveyance and afterwards ; that while the consideration expressed in said deed was nominal merely, yet the real consideration was that the grantees should furnish the grantor with a home and maintenance for the remainder of his life, and that said judgments were not rendered for the purchase-money of said land, nor for specific liens, laborers or mechanics liens for improving the same, nor for taxes, nor for monies due by the debtor as an attorney, executor, administrator, guardian, receiver, or trustee of an express trust. Harrell filed an answer and cross-bill, to which H. D. Snyder was made a party defendant. The material facts were admitted to be as stated in the original bill, except that H. D. Snyder was the head of a family within the meaning of the Homestead Law. On the contrary it was alleged that he had ceased to be such by reason of the death of his wife and the coming of age of his children. And it was claimed that his deed to his children was made to hinder, defraud and defeat his creditors, and particularly Harrell, of their just debts, he being at the time in embarassed circumstances. And the prayer was, that this deed be declared fraudulent. To the answer and cross-bill demurrers were sustained and Harrell declining to plead further, a final decree was was entered for the plaintiffs.  st¿ai?no¡, oTfa'miiy?83 The appeal raises this question: The existence of a family being necessary to the acquisition of a homestead, does a continuation of the right depend on a continuation of the family relation? The decided weight of anthority is, that a homestead estate, when once acquired and still occupied by the owner is not defeated or lost by the death of his wife or the arrival of his children at years of maturity. Thus, the Massachusetts statute of 1855, limited the homestead exemption to a “householder having a family” and continued it to the widow and children after his death, but contained no provision as to its continuance in the husband after the death of the wife and departure of the children. Nevertheless, where the owner of certain premises lived upon them with his wife and son at the time of the passage of the act, it was held that he acquired under the statute a homestead estate therein which was not affected by the subsequent death of his wife and the coming of age and departure of his son, so long as the father continued to occupy the premises as his home. Said the court, per Gray, J.: “Any other construction would render a husband who had been deprived of his family by accident or disease, or by their desertion without any fault of his, liable to be instantly turned out of his homestead by his creditors.” Silloway v. Brown, 12 Allen, 34; following Doyle v. Coburn, 6 Id., 71. The reason assigned is not very satisfactory, or at most, is one to be addressed to the political departments of the government. So that the decision seems tosavor of what Jeremy Bentham calls judge-made law. Yet it has been generally followed. See Thompson on Homesteads and Exemptions, Sec. 70 et seq. and cases there cited; Barney v. Lude, 51 N. H., 253; Webb v. Cowley, 5 Lea (Tenn.) 722, per Cooper, J., Beckman v. Meyer, 75 Mo., 333; Taylor v. Boalware, 17 Tex., 74; Kessler v. Draub, 52 Id., 575; Blum vs. Gaines, 57 Id., 119; Kimbrell Willis, 97 Ill., 494. A contrary view was taken in Cooper v. Cooper, 24 Ohio State, 488; Santa Cruz v. Cooper, 56 Cal., 339; and Gallighan v. Payne, 34 La. An., 1057, upon the maxim that cessante ratione, cessat et ipsa lex. Compare also Calhoun v. Williams, 32 Gratt., 18. The constitution, which contains our homestead statute, has not in express terms anticipated and provided for every possible phase of the question. It therefore devolves upon the courts to.construe and apply the law to new cases as they arise. Interpreting the law according to its spirit and following the current adjudications; we hold, though with some hesitation, that when the association of persons, which constitute the family, is broken up, whether by separation or the death of some of the members, the right of homestead continues in the former head of the family, provided he still resides at his old home.  . creaieompfain'of • fraudulent o?nVdebtor^ homestead, It is incumbent on a creditor, who complains of a fraudulent conveyance, to show that his debtor has disposed of ' # ProPeriy that might otherwise have been subjected to the satisfaction of his debt. Until this is done no injury appears. Story’s Eq. Jur., 367; Meux v. Anthony, 11 Ark., 411; Hempstead v. Johnson, 18 Id., 123; Clinton v. Estes, 20 Id., 216; Sale v. McLean, 29 Id., 612; Clark v. Anthony, 31 Id., 546; Erb v. Cole, Ib., 554. Section 3 of Article IX, constitution of 1874, provides that the homestead of a resident married man, or head of a family, shall not be subject to the lien of any judgment, or decree of any court, or to sale under execution or other ■process thereon, except for certain privileged debts. The legal effect of this provision is, that fraud cannot be predicated of a conveyance of the homestead, for the creditor could not have reached that with his execution if the debtor-had retained it. The law excludes the homestead from all remedies of ordinary creditors in all courts. It resolves itself into this: that as to exempt property there are, within the meaning of the statute of frauds, no creditors. And as there is no restraint upon the debtor against selling or conveying such property, the motives with which such transfers are made do not concern the creditor. The debtor may sell, exchange or give it away and his creditor has no just cause of complaint; for being exempt, it is no more beyond his reach after transfer than it was before. In such alienations there may be.a.bad motive.but no illegal act. Thomps. on Homest., Section 411 et seq., Wait on Fraud. Conv., Sec. 46 and 50; Bump on Do., pp. 45-6; Freeman on Executions, Sec. 138; Smith v. Allen, 39 Miss., 469; O’Conner v. Ward, 60 Id.,, 1037; Duval v. Rollins, 71 N. C., 221; Smith v. Ramsey, 33 Mich., 191; Legro v. Lord, 10 Me., 165; Pike v. Miles, 23 Wis., 168. The cases of Norris v. Kidd, 28 Ark, 485; Chambers v. Sallie, 29 Id., 407; and Jackson v. Allen, 30 Id., 110, arose an'd were decided under constitutional and statutory provisions which made a judgment -a lien upon all the debtor’s lands feituate within the county, including his homestead, and which protected the homestead occupant in the use of the land only during the time of such occupancy: The right .of the judgment creditor to make the property contribute to the satisfaction of his debt being restored by abandonment, removal'or death of the debtor without leaving wife or infant children to succeed to his rights. Decree affirmed.